Case 3:16-md-02738-FLW-LHG Document 10298 Filed 07/30/19 Page 1 of 1 PageID: 92219



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                               Minutes of Proceeding

    OFFICE:   TRENTON                                DATE:   July 30,   2019

    CHIEF JUDGE FREDA L.         WOLFSON             MDL:    3:16-2738(FLW)

    Court Reporter:      VINCENT RUSSONIELLO

    TITLE OF CASE:

    In Re:

    JOHNSON  &  JOHNSON  TALCUM   POWDER  PRODUCTS             MARKETING,      SALES
    PRACTICES, AND PRODUCTS LIABILITY LITIGATION

    APPEARANCES:
    Laurence Berman, Esq., Wendy Fleisbinan, ESq., Michael Weinkowitz,
    Esq., Dr. Margaret Thompson, Esq., Chris Tisi, Esq., Leigh O’Dell,
    Esq., Daniel Lapinski, Esq., Michelle Parfitt, Esq., James F Green,
    Esq., Adam K. Rosen, Esq., Richard Golomb, Esq., John M. Restaino,
    Esq., Jennifer Emmel Esq., Alastair Findeis, Esq. for Plaintiffs.

    Bart H. Williams, Esq. Om V. Alladi, Esq., Mark C. Hegarty, Esq.,
    Allison Brown, Esq., Susan M. Sharko, Esq., John Beisner, Esq.
    Julie L. Tersigni, Esq., for Defendants Johnson and Johnson.

    Thomas T.   Locke,    Esq.    For Personal Care Product.

    NATURE OF PROCEEDINGS:         Daubert Hearing

    Daubert Hearing continued before Freda L. Wolfson, U.S. Chief
    District Judge.
    DR. DANIEL CLARKE-PEARSON      SWORN   FOR    PLAINTIFFS
    Lunch break 12:30 P.M.    1:15 P.M.
                                   -




    Continued with DR. DANIEL CLARKE-PEARSON on Cross/Re-Direct/Re-
    Cross/Re-Re Direct.

    Daubert hearings adjourned until July 31,          2019 at 9:30 A.M.

                                                     s /Jacguel me Merri gan
                                                     Deputy Clerk

    TIME CONENCED: 9:30 A.M.
    TIME ADJOURNED: 4:30 P.M.
    TOTAL TIME: 6 hours 15 minutes
